Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a process for transmitting interactive content comprising: identifying a subset of a plurality of permissible content elements based on a spend history corresponding to the particular data of an external computing system, wherein each of the plurality of permissible content elements are associated with a respective entity and each respective entity comprises a plurality of respective locations; activating at least one permissible content element of the subset of the plurality of permissible content elements and storing the activated at least one permissible content element as at least one permitted content element; generating a plurality of deployment criteria associated with the at least one permitted content element based on the plurality of respective locations for the respective entity corresponding to the at least one permitted content element; receiving mapping metadata corresponding to an application, the mapping metadata comprising at least one of: an origination location, a plurality of locations along a pathway, and a terminal location; determining whether the plurality of deployment criteria are satisfied for the at least one permitted content element based on the mapping metadata; and in response to the plurality of deployment criteria being satisfied, causing the at least one permitted content element to be rendered on a display of the application at a position corresponding to one of the plurality of respective locations” in light of other features as recited in independent claim 1 and similarly recited in independent claims 13 and 16. Dependent claims 2-12, 14-15 and 17-20 are allowed at least by virtue of their dependencies from the independent claims.

“Gebb et al.” (US PGPUB 2012/0226530) (Hereinafter Gebb) discloses a method for managing a rewards program includes monitoring spend data associated with a transaction account, analyzing and comparing the spend data to a set of criteria, determining whether a beneficiary of the transaction account qualifies for a reward in accordance with a rewards program and providing a reward to the beneficiary of the transaction account.
Gebb does not explicitly disclose a process for transmitting interactive content comprising: identifying a subset of a plurality of permissible content elements based on a spend history corresponding to the particular data of an external computing system, wherein each of the plurality of permissible content elements are associated with a respective entity and each respective entity comprises a plurality of respective locations; activating at least one permissible content element of the subset of the plurality of permissible content elements and storing the activated at least one permissible content element as at least one permitted content element; generating a plurality of deployment criteria associated with the at least one permitted content element based on the plurality of respective locations for the respective entity corresponding to the at least one permitted content element; receiving mapping metadata corresponding to an application, the mapping metadata comprising at least one of: an origination location, a plurality of locations along a pathway, and a terminal location; determining whether the plurality of deployment criteria are satisfied for the at least one permitted content element based on the mapping metadata; and in response to the plurality of deployment criteria being satisfied, causing the at least one permitted content element to be rendered on a display of the application at a position corresponding to one of the plurality of respective locations.

“Del Favero et al.” (US PGPUB 2009/0037264) (Hereinafter Del Favero) discloses a method and system for providing coupons to select customers by accessing data representing coupon eligibility criterion, obtaining consumer's financial data, identifying one or more coupons that the consumer is eligible to receive using the consumer's financial data and the data representing the coupon eligibility criterion and providing the identified coupons to the consumer.
Del Favero does not explicitly disclose a process for transmitting interactive content comprising: identifying a subset of a plurality of permissible content elements based on a spend history corresponding to the particular data of an external computing system, wherein each of the plurality of permissible content elements are associated with a respective entity and each respective entity comprises a plurality of respective locations; activating at least one permissible content element of the subset of the plurality of permissible content elements and storing the activated at least one permissible content element as at least one permitted content element; generating a plurality of deployment criteria associated with the at least one permitted content element based on the plurality of respective locations for the respective entity corresponding to the at least one permitted content element; receiving mapping metadata corresponding to an application, the mapping metadata comprising at least one of: an origination location, a plurality of locations along a pathway, and a terminal location; determining whether the plurality of deployment criteria are satisfied for the at least one permitted content element based on the mapping metadata; and in response to the plurality of deployment criteria being satisfied, causing the at least one permitted content element to be rendered on a display of the application at a position corresponding to one of the plurality of respective locations.

“Chelko et al.” (US PGPUB 2015/0332338) (Hereinafter Chelko) discloses a computer system for matching private and public identifiers by transmitting a public identifier to a particular computing system, facilitating transmission of a beacon to the particular computing system, wherein the beacon includes a secure identifier associated with the particular computing system, receiving a request based on the beacon from the particular computing system, wherein the request includes the secure identifier and the public identifier and storing the public identifier and the secure identifier in a match table.
Chelko does not explicitly disclose a process for transmitting interactive content comprising: identifying a subset of a plurality of permissible content elements based on a spend history corresponding to the particular data of an external computing system, wherein each of the plurality of permissible content elements are associated with a respective entity and each respective entity comprises a plurality of respective locations; activating at least one permissible content element of the subset of the plurality of permissible content elements and storing the activated at least one permissible content element as at least one permitted content element; generating a plurality of deployment criteria associated with the at least one permitted content element based on the plurality of respective locations for the respective entity corresponding to the at least one permitted content element; receiving mapping metadata corresponding to an application, the mapping metadata comprising at least one of: an origination location, a plurality of locations along a pathway, and a terminal location; determining whether the plurality of deployment criteria are satisfied for the at least one permitted content element based on the mapping metadata; and in response to the plurality of deployment criteria being satisfied, causing the at least one permitted content element to be rendered on a display of the application at a position corresponding to one of the plurality of respective locations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
August 16, 2021